Name: Commission Regulation (EC) No 158/2003 of 29 January 2003 amending Regulation (EC) No 1662/2002 imposing provisional anti-dumping duties on imports of certain filament yarns of cellulose acetate originating in Lithuania and the United States of America
 Type: Regulation
 Subject Matter: America;  trade;  competition;  international trade;  leather and textile industries;  Europe
 Date Published: nan

 Avis juridique important|32003R0158Commission Regulation (EC) No 158/2003 of 29 January 2003 amending Regulation (EC) No 1662/2002 imposing provisional anti-dumping duties on imports of certain filament yarns of cellulose acetate originating in Lithuania and the United States of America Official Journal L 025 , 30/01/2003 P. 0035 - 0036Commission Regulation (EC) No 158/2003of 29 January 2003amending Regulation (EC) No 1662/2002 imposing provisional anti-dumping duties on imports of certain filament yarns of cellulose acetate originating in Lithuania and the United States of AmericaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 1972/2002(2), and in particular Article 7 thereof,After consulting the Advisory Committee,Whereas:(1) By Commission Regulation (EC) No 1662/2002(3) (the Regulation), the Commission imposed provisional anti-dumping duties on imports of certain filament yarn of cellulose acetate (the product) originating in Lithuania and the United States of America.(2) The Commission subsequently received a claim by one company concerned, namely Eastman Chemical Company (Eastman), requesting a clarification to the Regulation with a view to providing for its unincorporated division "Voridian Company" to benefit from the individual anti-dumping duty rate applicable to it. The company concerned cannot currently benefit from Eastman's 0 % duty rate because it uses the name "Voridian Company", in the documents issued for the purpose of its exports of the product to the Community, thus the fact that it belongs to Eastman remaining undisclosed. Eastman is, however, the only legal entity producing the product for export to the Community, whereas "Voridian company" is merely an unincorporated division of it. Eastman therefore requested the Commission to change the name under which it is mentioned in the Regulation to "Voridian Company, a Division of Eastman Chemical Co".(3) The Commission reviewed all the information supplied, which satisfactorily demonstrates that all Eastman's activities linked to the manufacturing, sales and exports of the product have in fact remained unchanged since the outset of the investigation and that the requested change can be considered as a mere adaptation to an organisational set-up, which occurred after the period covered for the purpose of the investigation of dumping.(4) Consequently, the Regulation should be amended, with effect from its date of entry into force, by updating the list of companies benefiting from individual rates,HAS ADOPTED THIS REGULATION:Article 1Commission Regulation (EC) No 1662/2002 is hereby amended as follows:1. In recitals 7, 22, 105 and 107, the reference to "Eastman Chemical Company" shall be read as "Voridian Company, a Division of Eastman Chemical Co".2. The table in Article 1(2) shall be replaced as follows:">TABLE>"Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply with effect from 20 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 January 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 305, 7.11.2002, p. 1.(3) OJ L 251, 19.9.2002, p. 9.